Title: From Abigail Smith Adams to Julia Stockton Rush, 6 May 1814
From: Adams, Abigail Smith
To: Rush, Julia Stockton



My dear Madam
Quincy May 6th 1814

I received your Letter, and one which you forwarded for mrs Cuthbert, which I gave my Friend, who will be punctual to deliver it to the House, who transmit it. I hope for its safety and find a pleasure in being instrumental in bringing together long absent Friends.
If your son or daughters should any of them travel this way, I hope they will not fail to visit, the Ancient Friends of their parents. as to the Attorney General, the president  considers him as a Son, and delights much in his correspondence, altho from a late complaint, and weakness of his Eyes, he is obliged to dictate much of his writing.
I know my dear Madam you feel for and sympathize with my Friend and Relative mrs otis, and her daughters suddenly, and unexpectedly deprived of a kind Husband, and Father, & that at a distance from home where sympathizing Friends and Relatives share the Sorrows of the Bereaved, and mitigate their woes.
Their return to their own Habitation must be gloomy and solitary indeed, for mr otis was as domestick a Man, as him whom we all remember with veneration and Love
present me affectionately to all your Family, and to Judge Peters when you see him. I had some acquaintance’s in Philadelphia whom I always recollect with pleasure and a few Friends who will be very dear to my the heart, / of  
Abigail Adams